INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File No. 33-69016 and No. 333-140940) previously filed by International Lottery & Totalizator Systems, Inc., of our report, dated June 30, 2008, on our audits of the consolidated financial statements of International Lottery & Totalizator Systems, Inc. and subsidiaries as of April 30, 2008 and 2007, and for the years then ended, which report is included in this Annual Report on Form 10-KSB for the year ended April 30, 2008. /s/ J. H. COHN LLP San Diego,
